Citation Nr: 0303473	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  97-23 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran served on active duty from August 1943 to June 
1946.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 RO rating decision which 
denied service connection for bilateral hearing loss.  

In August 1999, the Board denied the claim.  The veteran then 
appealed to the United States Court of Appeals for Veteran's 
Claims (Court).  By a December 2000 motion, the VA Secretary 
requested the Court to vacate the Board decision and remand 
the case for further action; this motion was granted by a 
January 2001 Court order.  In September 2001, the Board 
remanded this appeal to the RO for further development.  

The Board notes that some recent documents seem to indicate 
the veteran wishes to withdraw his claim and appeal.  
However, the veteran did not respond to RO letters which 
specifically requested that he indicate whether he desired to 
withdraw his claim, and there is also a recent statement in 
support of the claim by his representative.  As the record is 
ambiguous as to whether the veteran is seeking to withdraw 
his claim, the Board will address the case on the merits. 


FINDINGS OF FACT

The veteran's bilateral hearing loss began many years after 
his active duty and was not caused by any incident of 
service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the United States Marine 
Corps Reserve (USMCR) from August 1943 to June 1946.  He had 
prior and subsequent reserve service in the USMCR.  During 
active duty, the veteran's primary occupational specialty was 
that of a light anti-aircraft artillery officer.  

A review of the veteran's service medical records shows that 
on medical examinations performed in April 1942, August 1943, 
and May 1945, no defects were noted with respect to his ears, 
and his hearing was 15/15 (normal) on whispered and spoken 
voice testing, 20/20 (normal) on coin click testing, and 
40/40 (normal) on watch click testing.  

On medical examination performed for separation purposes in 
May 1946, no disease or defects were noted with regard to the 
veteran's ears, and his hearing was 15/15 (normal) on 
whispered and spoken voice testing, 20/20 (normal) on coin 
click testing, and 40/40 (normal) on watch click testing.  

On quadrennial medical examinations performed in July 1950, 
October 1951, and August 1956, the veteran's hearing was 
15/15 (normal) on whispered and spoken voice testing.  No 
abnormalities were noted with respect to his ears and 
eardrums.  In an August 1956 report of medical history, the 
veteran denied a history of ear trouble.  

Private medical records dated in September 1987 reflect that 
audiometric testing was performed, and showed bilateral 
hearing loss.  Private medical records from Charlotte 
Audiology Services dated in August 1995 reflect that the 
veteran had moderate to moderately severe bilateral hearing 
loss and had failed his hearing screening tests.  

By a letter dated in October 1996, a private physician, G. D. 
Roberson, M.D., indicated that the veteran underwent 
audiometric testing in January 1996, which revealed moderate 
bilateral sensorineural hearing loss.  Speech discrimination 
scores were 88 percent in the right ear, and 92 percent in 
the left ear.  Dr. Roberson noted that the veteran reported 
exposure to antiaircraft gunfire during service, and opined 
that the veteran's hearing loss was compatible with but not 
diagnostic of noise-induced hearing loss.  Dr. Roberson 
enclosed copies of clinical records of audiometric testing in 
January 1996 which revealed that pure tone decibel thresholds 
were recorded at 500, 1,000, 2,000, 3,000 and 4,000 hertz as 
35, 40, 40, 60, and 70 respectively, in the right ear; and 
45, 50, 45, 50, and 60 in the left ear.  Speech 
discrimination scores were 88 percent in the right ear, and 
92 percent in the left ear.  An associated clinical note 
dated in January 1996 shows that the veteran reported a 
gradual onset of decreased hearing over many years.  He 
reported that he was exposed to noise and antiaircraft guns 
during military service, that he was in an automobile 
accident as a child which rendered him unconscious, and that 
his father wore a hearing aid (at an age older than the 
veteran's current age).  He denied current noise exposure.  
The diagnostic assessment was bilateral sensorineural hearing 
loss.  

In December 1996, the veteran submitted a claim for service 
connection for bilateral hearing loss.  He denied receiving 
treatment for this condition during service, and reported 
post-service treatment for bilateral hearing loss in January 
1996 by a private physician, Dr. Roberson.  

By a letter dated in April 1997, the veteran stated that he 
did not undergo audiometric testing in a sound-proof booth at 
his separation medical examination in 1946, and that the 
hearing testing he did receive was cursory.  He asserted that 
his current bilateral hearing loss was incurred and 
aggravated during service.  In a July 1997 statement, the 
veteran reiterated some of his assertions, and said that the 
nature of his military occupation contributed to his 
bilateral hearing loss.  He stated that he currently had a 
hearing loss disability as defined by VA regulation.  

By a letter dated in August 1997, the veteran reiterated his 
assertions, noted that audiometric testing performed in 
September 1987 showed bilateral hearing loss, and asserted 
that if such testing had been performed in 1946, soon after 
separation from service, the same degree of bilateral hearing 
loss would have been demonstrated.  He again contended that 
he incurred bilateral hearing loss during service, and said 
that Dr. Roberson did not disagree with his contention.  He 
reiterated his assertions in an April 1999 statement, and 
said that his left ear hearing loss was greater than his 
right ear hearing loss, which was consistent with his claim 
that he received noise exposure during service.  

In the May 2000 letter, the veteran reported that he had sent 
a letter to his ear doctor, Dr. Roberson.  He stated that in 
Dr. Roberson's letter of response, he indicated that he had 
read the veteran's letter to the VA and that he did not know 
that he could disagree that his hearing loss may well be 
service-connected.  The veteran further noted that when he 
was in Officer's Candidates School, he attended a training 
session to become acquainted with firing a howitzer.  He 
indicated that he was assigned on the right side of the gun 
and that in such position his left ear was alongside the 
barrel of the gun.  The veteran reported that he was not 
given hearing protection when the gun was fired and the 
explosion "blasted" in his ear.  He stated that it was his 
contention that the training session incident contributed to 
his hearing loss.  The veteran noted that his left ear was 20 
percent worse than his right ear and that such discrepancy 
was related to the howitzer incident.  

After the Board remanded the case, the veteran indicated he 
did not have additional evidence to submit.  The Board remand 
also directed that the veteran undergo a VA examination on 
the nature and etiology of his hearing loss, with a medical 
opinion on whether it was related to service.  However, a 
June 2002 document from a VA Medical Center indicates that 
the veteran canceled the examination.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim for service connection for bilateral 
hearing loss.  Identified relevant medical records have been 
obtained.  The veteran canceled a VA examination which was 
recently scheduled on the issue of service connection for 
hearing loss.  It should be noted that the duty to assist is 
not a one-way street, and the veteran has failed to cooperate 
in VA efforts to further develop his claim.  See 38 C.F.R. 
§ 3.159; Wood v. Derwinski, 1 Vet.App. 190 (1991).  As this 
is an original claim for service connection, the claim shall 
be determined based on the evidence of record.  38 C.F.R. 
§ 3.655.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service 
connection will be presumed for certain chronic diseases, 
including sensorineural hearing loss, if manifest to a 
compensable degree within the year after service. 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing will be considered to be a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; the thresholds for at least three of these frequencies 
are 26 decibels; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

The Board notes that the veteran did not engage in combat, 
and thus the provisions of 38 U.S.C.A. § 1154 are 
inapplicable.  

The service medical records for the veteran's 1943 to 1946 
active duty show that his hearing was normal.  There is no 
evidence of hearing loss within the year after such service, 
as required for a presumption of service connection.  Reserve 
examinations in 1950, 1951, and 1956 also showed normal 
hearing.  The first post-service medical evidence of hearing 
loss is dated in 1987, more than 40 years after the veteran's 
period of active duty.  A review of the medical evidence 
indicates that the veteran currently has a hearing loss 
disability within the standards of 38 C.F.R. § 3.385.  

The Board notes that in October 1996, Dr. Roberson noted that 
the veteran reported exposure to antiaircraft gunfire during 
service, and opined that the veteran's hearing loss was 
compatible with but not diagnostic of noise-induced hearing 
loss.  The Board observes that such opinion was apparently 
solely based on a history provided by the veteran and, 
therefore, has no probative value in linking any present 
bilateral hearing loss with service.  See Reonal v. Brown, 5 
Vet.App. 458 (1993).  Additionally, there is no medical 
evidence of record linking the current hearing loss, first 
shown decades after active duty, to any incident of service.  
Again, the veteran canceled a recently scheduled VA 
examination which might have provided information in support 
of his claim.

The veteran has asserted that he incurred bilateral hearing 
loss during his period of active service.  However, as a 
layman, the veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The weight of the credible evidence demonstrates that the 
veteran's current bilateral hearing loss began many years 
after his active duty and was not caused by any incident of 
service.  As the preponderance of the evidence is against the 
claim for service connection for bilateral hearing loss, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  








ORDER

Service connection for bilateral hearing loss is denied.  



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

